DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Claims 1-2, 5-22 are allowable as amended by the applicant.
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding Amended claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose a combination of a downhill binding or downhill ski binding and a ski boot comprising:
(a) a ski boot which comprises a rigid ski boot shell and a sole of the ski boot comprising a front end of the sole, a rear end of the sole, an upper side of the sole and a lower side of the sole, and
(b)    a downhill binding which comprises a front jaw and a rear jaw,
(c)    wherein the downhill binding comprises a bearing structure for the sole of the ski boot,

(e)    wherein the apex has a distance, in the longitudinal direction, from the front end of the sole held in the downhill binding of at least 28 mm and at most 34 mm,
(f)    wherein an upper side of the bearing structure is not in contact with the lower side of the sole of the ski boot behind the apex in the skiing direction, and a free space is formed between the upper side of the bearing structure and the lower side of the sole, and
(g)    wherein the free space exhibits a distance (Yl) from a lower side of a planar sole of the ski boot according to DIN ISO 5355 of at least 5 mm at a distance (X2) behind the apex in the skiing direction of 20 mm ± 1 mm.
Regarding Amended claim 22, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose characterized in that the bearing structure has an apex which has a distance, in the longitudinal direction, from the front end of the sole held in the downhill binding to the apex of at least 28 mm and at most 34 mm, and wherein the apex exhibits a perpendicular distance from the upper side of the sole of the ski boot held in the downhill binding and at least one point of the apex of 19 mm ± 2 mm, wherein an upper side of the bearing structure is not in contact in skiing direction with the lower side of the sole of the ski boot behind the apex, and a preferably two-dimensional free space is formed between the upper side of the bearing structure and the lower side of the sole, and in that the free space exhibits a distance from a lower side of a planar sole of the ski boot to the upper side of the bearing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Timothy K Trieu/           Primary Examiner, Art Unit 3732